Citation Nr: 1707287	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  06-31 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation for service-connected deep vein thrombosis currently rated at 40 percent, to include as on an extraschedular basis.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G.C., Associate Counsel, Board of Veterans Appeals




INTRODUCTION

The Veteran had active service from January 1984 to August 1987.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania. 

In an October 2013 decision, the Board remanded the claim with instructions for the RO to refer the question of whether an extraschedular rating was warranted for deep vein thrombosis of the left leg.  The RO failed to do so, and as a result, the Board again remanded the claim for referral of the extraschedular question to the VA Director of the Compensation and Pension Service in an August 2015 decision.  

The claim is now properly before the Board.

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1. Pursuant to the October 2013 Board Remand and the provisions of 38 C.F.R. § 3.321 (b)(1), in April of 2016, the VA Director of Compensation and Pension Service denied an extraschedular rating for the Veteran's service-connected deep vein thrombosis (DVT) in excess of 40 percent.

2. The evidence of record reflects that the Veteran's service-connected DVT does not result in an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards.


3. Factors warranting a referral for TDIU on an extraschedular basis are not present.


CONCLUSIONS OF LAW

1. The criteria for an increased rating for service-connected deep vein thrombosis, on an extraschedular basis have not been met.  38 U.S.C.A. § 1155 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.321(b) (2016).

2. The criteria for entitlement to TDIU have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.16 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Extraschedular Consideration

The Veteran asserts that she is entitled to an extraschedular evaluation for her service-connected deep vein thrombosis.  Service connection is in effect for deep vein thrombosis of the left leg currently rated at 40 percent, and for pulmonary disease currently rated at 0 percent disabling.  The combined rating for the Veteran's disabilities is 40 percent. 

In October of 2013, the Board denied the Veteran's claim for increased evaluation for a rating in excess of 40 percent for the Veteran's service connected deep vein thrombosis of the left leg on a schedular basis.  In the same decision, the Board instructed the RO to refer the question of an extraschedular rating to the VA's Under Secretary for Benefits or the VA's Director of the Compensation and Pension Service for appropriate consideration under the provisions of 38 C.F.R. § 3.321 (b)(1).

In exceptional cases where schedular evaluations are found to be inadequate, the RO may refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321 (b)(1) (2016).  "The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards." Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

Extraschedular ratings are only available for an "exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedule standards."  Floyd, 9 Vet. App. at 96 (emphasis added).

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321 (b)(1) in the first instance.  Floyd, 9 Vet. App. at 96; see also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Although the Board is precluded from initially assigning an extraschedular rating, there is no restriction on the Board's ability to review the adjudication of an extraschedular rating once the Director of C&P determines that an extraschedular rating is not warranted.  Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009).

With regard to the medical and work-related evidence, overall, there are a number of records suggesting the Veteran is not currently employed, and that the Veteran has an extensive history with her DVT issue.  The medical evidence shows that it has been recommended that she elevate her left leg when possible, as well as wear compression stockings. The record also indicates the Veteran's use of such assistive devices as crutches and DVT boots.   In January of 2001, the Veteran filed for Social Security Disability benefits, and in March of 2001, received said benefits on the basis of chronic undifferentiated schizophrenia and secondary depression.  The Veteran also reports having gone on disability in 2003 from recurring abdominal pain, and has stopped working since.  The Veteran also reported she could not remember why she quit working in 2003.  A November 2007 private treatment consult record notes that the Veteran had been working at a facility for the mentally ill, but has not worked in two years.

The Veteran has had hospital visits during the appeal period.  Hospital records reflect an admission in October of 2005, when the Veteran had an IVC filter placed.  The Veteran was again hospitalized in November of 2007 for anticoagular therapy.  Indeed, the Veteran followed up with private physicians, including for physical therapy and pain management.  

A physician's letter dated in July of 2009 describes the Veteran's history of recurring deep vein thrombosis and abdominal pain.  Said letter further notes that the Veteran had to withdraw from her fall semester at Penn State in 2008 due to her DVT and abdominal pain.  Also, the physician refers to several hospital admissions in 2008.  Specifically, the Veteran was admitted from August 15 to August 28, 2008 for a laparoscopic cholecystectomy; from September 14 to September 18, 2008, the Veteran was again admitted for possible recurrent DVT and abdominal pain; Finally, the Veteran was admitted from October 8 to October 13, 2008 for persistent abdominal pain, where she was diagnosed with chronic pancreatitis.  The physician's letter also mentions, however, that the Veteran expressed a readiness to complete her education.  Records also show a hospital admission in February of 2010 for recurrent left leg DVT, where a Doppler study was positive for the condition.  

Additionally, private treatment records dated in September of 2008 reflect recurrent DVT as well as edema and pain in the left leg.  Indeed, edema and pain were also noted in May 2004, September 2008 and April 2011 private treatment records.  

Beyond her hospitalizations relating to DVT, the Veteran has had several Doppler studies conducted on her veins, including in February of 2010, April of 2011, May of 2011, September of 2011 and May of 2013.   The Doppler studies from 2010 and 2011 were positive for DVT in the left leg and for echogenic thrombus.  The May 2013 study was positive for non-occlusive thrombosis of the left femoral and popliteal veins as well as for chronic DVT.  

In December of 2009, a VA examination was conducted for service connection of the Veteran's claimed right leg DVT as secondary to the left leg service-connected DVT.  The Veteran reported she could only wear tennis shoes because of chronic swelling, that she had to use a chair in her bathtub because she is unable to stand for long periods of time, as well as a throbbing sensation and edema in her legs.  The VA examiner opined that her claimed DVT was inactive in both legs.

In December of 2013, the Veteran was afforded a VA examination.   After having reviewed the Veteran's claims file, the examiner outlined the Veteran's medical history with vascular disease, including her history of DVT in the left leg, her heparin regimen and her complaints of pain and swelling.  The examiner stated that the Veteran has varicose veins and/or post-phlebitic syndrome with symptoms of aching and fatigue in both legs.  The examiner also described the Veteran's use of such assistive devices as crutches on an occasional basis, as well as compression stockings.  The examination report further addresses the question of functional impact of the Veteran's condition on her ability to work.  The examiner opined that the Veteran's DVT does not impact her ability to work, and that she should be able to do sedentary work.  The examiner did note however, that the Veteran was not currently working at the time of the examination, and that her abdominal pain had caused her to go on disability in 2003.  Also, the examiner stated that the Veteran's occupation prior to her going on disability involved a desk job as a resident advisor for mental health, and that the Veteran could perform those job functions even with her venous problems.  Finally, the examiner concluded that the Veteran appeared able to conduct daily living activities, including driving, but her disability impacts her ability to predictably function on a daily basis, without specifying which disability. 

After obtaining the December 2013 VA examination, the RO referred the matter of extraschedular consideration to the Director of Compensation Service (C&P Director). 

In a decision received by the Board in April of 2016, the C&P Director determined that an extraschedular rating was not warranted in this case, because the totality of the evidence does not support the contention that the Veteran's service-connected DVT is so exceptional or unusual, as to render the use of the regular rating schedule standards impractical. 

The Director summarized the Veteran's medical evidence, and noted, inter alia, that current records showed that while the Veteran had deep vein thrombosis in the left leg, the severity of her vascular condition did not affect her ability to work.  

The evaluation of this issue is always multifaceted.  The undersigned has undergone a detailed review of not just the medical evidence, but also the procedural history and the Veteran's statements.  A review of the evidence, including the private, VA and SSA medical records submitted by the Veteran, tends to show that the Veteran's DVT may have caused the Veteran to miss work and/or school on some occasions.  However, the evidence, including the private medical records, does not suggest that an extraschedular rating is warranted for deep vein thrombosis.

The Veteran should understand that missing work due to her service-connected disability does not automatically warrant the grant of an extraschedular rating.  The Veteran has a rating of 40 percent for her DVT of the left leg.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15).  If the Veteran had no problems with her deep vein thrombosis, the current 40% finding would be in error. 

In Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014), the Federal Circuit held that a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), the evidence is insufficient to show that there are any additional symptoms from a service-connected disability that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.
The Board is required to assess the credibility and probative weight of all relevant evidence. McClain v. Nicholson, 21 Vet. App. 319, 325 (2007).  In doing so, the Board may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).

The fact that the Veteran has a deep vein thrombosis disability is not in dispute, the only question is how much trouble she has with her left leg vascular disability.  However, the objective findings, which have been largely consistent throughout the rating period on appeal, are found to outweigh her subjective reports.  In this regard, the claims file includes several documents which reflect based on the Veteran's lay statements that the Veteran stopped working in 2003 as a result of a disability.  The Veteran argues that her inability to work has been caused by her vascular deep vein thrombosis.  In a VA treatment note dated in August of 2011, the Veteran reported she was on SSDI for her chronic DVTs.  In a VA treatment note dated in July of 2012, the Veteran reported to the physician that she had been off work because of disability due to chronic pancreatitis and DVT.  In the December 2013 VA examination, the Veteran reported that she had not been able to work since 2003, and that she began receiving disability benefits in 2003 due to abdominal pain. 

However, the probative value of the Veteran's testimony has been diminished by that fact that there is no competent evidence of record to support the assertion that she was unable to maintain gainful employment due to her service-connected disabilities. 

In this regard, a private treatment note dated in November of 2007 reports that the Veteran had been employed at a group home for the mentally disabled, but that she had not worked in that capacity in two years.  If the physician's note is accurate, it means the Veteran had in fact been working since at least 2005.  However, the Veteran's file also contains Social Security Administration records.  Said records reflect that the Veteran filed for disability benefits in January of 2001 and was granted benefits in March of 2001 not for DVT, but for a primary diagnosis of chronic undifferentiated schizophrenia and a secondary diagnosis of depression.  Finally, the December 2013 VA examination provides a clear opinion as to the functional impact of the Veteran's DVT regarding her ability to work.  Specifically, the examiner opines that the Veteran's vascular condition does not impact her ability to work, and that her prior occupation of resident advisor for mental health might be a desk job which she could perform even with her venous problems.  The examiner further noted that the Veteran appeared able to carry out her activities of daily living including walking and driving.  This evidence warrants the conclusion that the Veteran's testimony should be afforded reduced probative value.  Caluza; Jandreau; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lay evidence concerning an appellant's symptoms is competent, regardless of the lack of contemporaneous medical evidence, only if it is credible). The Board has considered the Veteran's lay statements, including her accounts of pain, swelling and recurring DVT, but the Board finds the medical evidence is more probative in this matter. 

The objective medical findings are based on specific testing done by qualified examiners.  The Board acknowledges that appellants are generally competent to testify as to symptoms associated with their disability which are non-medical in nature; however, they are not competent to testify as to the severity of the disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (noting that lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature).  The Board has determined that the best evidence in this case is the medical evidence of record.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Based on the above analysis, the Board concludes that the preponderance of evidence of record is against a finding that the Veteran's deep vein thrombosis warrants an extraschedular rating.  Hence, his appeal as to this issue must be denied. 

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102 (2016).




II. TDIU

The Board finds that the Veteran and the record have raised the issue of TDIU as part of a claim for unemployability.  

A request for a total disability rating based on individual unemployability due to service-connected disability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, it is asserted that the Veteran is entitled to TDIU.  See VA treatment note dated in August of 2011, where the Veteran reported she was on SSDI for her chronic DVTs and December 2013 DBQ wherein Veteran reported she could not work since 2003 due to her DVT.  

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and that, if there are two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16 (a).  An extraschedular total rating based on individual unemployability may be assigned in the case of a veteran who fails to meet the percentage requirements but who is unemployable by reason of service-connected disability.  38 C.F.R. § 4.16 (b). 

The Veteran's service-connected disabilities are: deep vein thrombosis of the left led, evaluated as 40 percent disabling, and pulmonary disease evaluated as 0 percent disabling.  His combined rating is 40 percent. 

Given the foregoing, at no time has the Veteran met the minimum schedular requirements for TDIU, see 38 C.F.R. § 4.16 (a) (2016), and the only basis for the assignment of a TDIU is on an extraschedular basis. 

Ordinarily, the VA Schedule for Rating Disabilities will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular total rating based on individual unemployability may be assigned in the case of a Veteran who fails to meet the percentage requirements but who is unemployable by reason of service-connected disability.  38 C.F.R. §§ 3.321, 4.16(b).  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation. VAOPGPREC 75-91, 57 Fed. Reg. 2317 (1992).   Factors such as employment history, and educational and vocational attainments, are for consideration. 

Assignment of a TDIU evaluation requires that the record reflect some factor that "takes the claimant's case outside the norm" of any other veteran rated at the same level.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15). 

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or maintain employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether she can find employment. Id.  

Additionally, the Court has recognized that, "the effect of a service-connected disability appears to be measured differently for purposes of extra-schedular consideration under 38 C.F.R. § 3.321 (b)(1) [than] for purposes of a TDIU claim under 38 C.F.R. § 4.16."  Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  While the former regulatory provision requires marked interference with employment, the latter requires evidence of unemployability.  Id.   

The Board finds that the evidence of record is insufficient to show that the Veteran is unable to secure or follow a substantially gainful occupation because of her service-connected disabilities.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose.  In this case, the medical evidence shows that the Veteran has received multiple treatments for the symptoms of her service-connected disability.  However,
the record contains a clear VA opinion that there is not total occupational impairment due to the Veteran's DVT signs and symptoms.  See VA examination report dated in December of 2013.  In fact, a treatment record dated as early as March 2003 reflects the physician calling the Veteran to let her know she could return to work.  There is no competent opinion of record indicating that the Veteran is unemployable due to one or more of her service-connected disabilities. 

In addition, the Veteran is shown to have a significant medical history of disabilities for which service connection is not currently in effect.  Social Security Administration records dated in March of 2001 show the Veteran as having been granted Social Security benefits due to a diagnosis of schizophrenia and secondary depression.  In July of 2012, a VA treatment note reflects that the Veteran also has pancreatitis which was diagnosed in 2008.  Finally, the December 2013 VA examination clearly states that the Veteran's vascular condition does not impact her ability to work, and that her prior occupation of resident advisor for mental health might be a desk job which she could perform even with her venous problems.  Given the foregoing, the Board finds that the Veteran does not meet the requirements for a TDIU claim on an extra-schedular basis, and that referral for consideration of entitlement to TDIU on an extraschedular basis is not warranted. 






ORDER

An extraschedular rating for the Veteran's deep vein thrombosis of the left leg is denied.

An award of TDIU is denied, both on a schedular as well as on an extraschedular basis.



____________________________________________
KELLI A. KORDICH 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


